DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 7-15 directed to an invention non-elected without traverse.  Accordingly, claims 7-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s remarks and affidavit filed 21 October 2021 overcome the prior art rejection based upon Kim and Kim 2015 by establishing that the authors of the prior art references are the same as the inventors of the instant application.  Schaldach (US 5,632,770) discloses a defibrillation electrode comprising a porous surface coating including gold, an alloy or iridium oxide but does not disclose a combination of the materials.  Thus, the remaining prior art of record fails to fairly suggest or render obvious a neural electrode having all the material and structural properties claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 January 2022